Citation Nr: 1513416	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-26 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In October 2010, the Veteran and his spouse testified before a Decision Review Officer.  In February 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  Transcripts of these hearings are of record.  


FINDINGS OF FACT

1.  The Veteran's service-connected arteriosclerotic coronary artery disease s/p (status post) stent placement is rated as 60 percent disabling, and the combined rating for his service-connected disabilities is 90 percent.

2.  Resolving all reasonable doubt in the favor of the Veteran, the Veteran is unable to secure or maintain substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In this decision, the Board grants entitlement to a TDIU.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot.

VA may assign TDIU when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  In such cases, either the Board or the RO may assign TDIU, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2014). 

Service connection has been established, at the specified disability ratings, for the following disabilities:  (1) arteriosclerotic coronary artery disease s/p stent placement, currently rated at 60 percent; (2) posttraumatic stress disorder (PTSD), currently rated 30 percent; (3) diabetes mellitus, type II, currently rated 20 percent; (4) bilateral hearing loss, currently rated 20 percent; (5) tinnitus, currently rated 10 percent; (6) left lower extremity peripheral neuropathy, currently rated 10 percent; (7) right lower extremity peripheral neuropathy, currently rated 10 percent; (8) superficial scars of the right buttocks, currently rated as noncompensable; (9) shell fragment wound of the right scapular region, currently rated as noncompensable; (10) hypertension, currently rated as noncompensable; and (11) erectile dysfunction, currently rated as noncompensable.  The combined rating for compensation is currently 90 percent. 

The Veteran meets the percentage requirements of 38 C.F.R. § 4.16(a).  As explained in the following paragraphs his service-connected disabilities render him unable to secure and follow a substantially gainful occupation. 

In his April 2009 VA Form 21-8940, and in February 2015 testimony, the Veteran reported he has a degree in business administration.  The April 2009 VA Form 21-8940 also reflected the Veteran last worked for the U.S. Post Office in March of 2009.  In the April 2009 21-8940, the Veteran stated, in part, that because of all of all his health challenges, he lacked the energy and drive to handle the normal challenges of a workday.  Furthermore, the Veteran referenced symptoms related to his service-connected PTSD and hearing loss.  Specifically, he stated it was overwhelming to think about the day ahead as he struggled with short-term memory lapses and that his hearing loss was and always had been an obstacle at his job because he could not hear about half of conversations during client meetings and phone conversations.  

In October 2010, the Veteran testified that he had difficulty standing for long periods in any setting, including at home or during shopping.  In February 2015 testimony, the Veteran stated he would not be able to return to his previous occupation due to his cardiac disability because a person has to be in shape to a certain degree to be able to withstand that pace.  He further testified that he can only walk on level grade, otherwise he becomes exhausted.  The Veteran also testified, in February 2015, that it was pretty well known at his prior place of employment that he was highly irritable and quick to anger.  The Veteran also testified his position with the Military Order of the Purple Heart was not a paid position.  Finally, the Veteran testified, in February 2015, that with respect to even sedentary employment, at best he would have to be kind of by himself, be able to set his own schedule, and be able to do something that was required on his own time when he felt like he could, which would result in sporadic productivity.  

In a June 2009 statement, a former co-worker stated that the Veteran's severe hearing loss was not only embarrassing for him in customer meetings, but often caused hardships in the relationships with customers.  In a September 2010 statement, a former co-worker reported that in the two years prior to the Veteran's retirement, he noticed the Veteran's energy level dropping, even when they were out on joint client visits.  This was reiterated, in October 2010 testimony of the Veteran's spouse, who reported basic daily activities were obstacles for the Veteran.  The Veteran's spouse, in October 2010, also testified the Veteran experienced difficulty commuting due to side effects of his medication, which included severe fatigue and drowsiness.  In a November 2010 statement, the Veteran's spouse also reported the Veteran suffered from a general malaise that she attributed to PTSD.  

However, a July 2009 VA PTSD examiner opined that with regard to the issue of unemployability, the Veteran could be not regarded as unemployable solely due to his service-connected PTSD, in part, because he appeared to have been able to function quite adequately on his job for many years.  A July 2009 VA general examiner stated no medical problems were present which precluded employment.  A May 2012 VA PTSD examiner opined that the Veteran's service-connected PTSD, while problematic, was not totally debilitating and did not preclude him from seeking and maintaining gainful employment.  A May 2012 VA audiological examiner stated that with amplification and reasonable accommodations, the Veteran's hearing loss or tinnitus should not significantly affect vocational potential or limit participation in most work activities.  A June 2012 VA general examiner found the Veteran's current physical service-connected medical conditions, while limiting, did not preclude him from all types of gainful employment.  An August 2013 PTSD examiner indicated that the Veteran's functional level appeared relatively unchanged from that described in his prior examination.

Conversely, in a September 2010 medical letter, Dr. Holm reported that the Veteran's depression and PTSD affected him enough that he probably could not and should not seek employment at this point in time.  Dr. Holm also stated the Veteran had significant medical issues which would interfere with employment.  In an October 2010 medical letter, Dr. Holm noted the Veteran's struggles with PTSD, in part, made it difficult for him to keep a job, although he acknowledged the Veteran was able to do so for about 30 years.  Dr. Holm also stated the Veteran's retirement exacerbated his symptoms because he had extra time on his hands and actually more time to think about or reflect these issues and all that he has been through.  In an October 2012 medical letter, Dr. Holm stated that due to Veteran's diabetes his activities were restricted.  Dr. Holm's opinion is also supported by other evidence.  Specifically, in December 2010 correspondence, VA denied the Veteran's application for Vocational Rehabilitation and Employment services as the Veteran's participation was determined to be not reasonably feasible as his disabilities were of such severity in nature to where an employment outcome was not likely.

The Board concludes that the evidence is sufficient as to whether the Veteran was unable to secure and follow a substantially gainful occupation.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (explaining that applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner).  Additionally, in weighing the evidence, the Board finds the medical letters from Dr. Holm are probative, because as Dr. Holm himself stated in the September 2009 medical letter, as the Veteran's personal physician he was uniquely qualified to comment this issue.  Furthermore, although the September 2010 medical letter from Dr. Holm referenced depression, such was also diagnosed as part of the Veteran's PTSD by the August 2013 VA PTSD examiner who provided a diagnosis of chronic PTSD with depressive symptoms.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as evidenced by the December 2010 correspondence, VA denied the Veteran's application for Vocational Rehabilitation and Employment service as an employment outcome was not likely due to the severity of the Veteran's disabilities.  Such is also supported by lay statements and testimony of the Veteran, his spouse and former co-workers.  

In light of the above, the Board determines that the evidence demonstrates that it is at least as likely as not that the Veteran is unemployable due solely to service-connected disabilities.  Accordingly, resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


